Case: 18-30136   Document: 00514923409        Page: 1   Date Filed: 04/19/2019




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT


                                    No. 18-30136
                                                                  United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
BONNIE M. O’DANIEL,                                                  April 19, 2019
                                                                    Lyle W. Cayce
            Plaintiff - Appellant                                        Clerk

v.

INDUSTRIAL SERVICE SOLUTIONS; PLANT-N-POWER SERVICES,
INCORPORATED; TEX SIMONEAUX, JR.; CINDY HUBER

            Defendants - Appellees



                Appeal from the United States District Court
                    for the Middle District of Louisiana


Before JONES, HAYNES, and OLDHAM, Circuit Judges.
EDITH H. JONES, Circuit Judge:
      Plaintiff-Appellant Bonnie O’Daniel (“O’Daniel”) sued her former
employers Defendants-Appellees Industrial Service Solutions (“ISS”), Plant-N-
Power Services (“PNP”), Tex Simoneaux, Jr. (“Simoneaux”), and Cindy Huber
(“Huber”) for firing her allegedly because of “the Plaintiff’s sexual orientation
[heterosexual] and Ms. Huber’s reaction to the Plaintiff’s pr[o]-heterosexual
speech.” The magistrate judge, acting by consent, dismissed her complaint
pursuant to Fed. R. Civ. Pro.12(b)(6) for failure to state cognizable claims of
Title VII retaliation and Louisiana law violations. Finding no reversible error,
we AFFIRM.
     Case: 18-30136       Document: 00514923409         Page: 2     Date Filed: 04/19/2019



                                       No. 18-30136

        I.    BACKGROUND
        O’Daniel’s complaint centers on her employers’ response to a Facebook
post she made that ultimately led to her dismissal. We recite the facts as pled
in O’Daniel’s complaint.
        O’Daniel began working in the Louisiana office of PNP in 2013 as the
manager of PNP’s human resources department. Simoneaux and Huber were
part owners of PNP, and when PNP combined with ISS, Huber became
President and Simoneaux became Vice President of Eastern Operations.
During her time with PNP, an employment agency, O’Daniel alleges she
developed a fantastic relationship with all three owners, although she never
personally met Huber, who worked in the Texas office.
        On April 22, 2016, O’Daniel made the incendiary Facebook post. While
O’Daniel refers to the post simply as “that of a man at Target wearing a dress
and not[ing] his ability to use the women’s bathroom and/or dressing room with
Mrs. O’Daniel’s young daughters,” 1 the text of O’Daniel’s post is as follows: “So
meet, ROBERTa! Shopping in the women’s department for a swimsuit at the
BR Target. For all of you people that say you don’t care what bathroom it’s
using, you’re full of shit!! Let this try to walk in the women’s bathroom while
my daughters are in there!!            #hellwillfreezeoverfirst.” 2      The post tagged
O’Daniel’s husband and included photos of the individual referred to in the
post.




        1O’Daniel’s proposed second amended complaint instead states that her “post
expressed the Plaintiff’s views on an ongoing public debate, specifically her discontent with
the possibility of this individual being permitted to use a women’s bathroom and/or dressing
room at the same time as Plaintiff’s young daughters.”

        A copy of her Facebook post was not attached to any of her complaints; however,
        2

Appellants attached a copy to their motion to dismiss. O’Daniel did not, and does not, object.
                                              2
     Case: 18-30136      Document: 00514923409        Page: 3    Date Filed: 04/19/2019



                                     No. 18-30136

      After O’Daniel made the post, it was shared with Simoneaux and Huber.
Simoneaux informed O’Daniel that Huber wanted her fired immediately and
she had personally taken offense to the post because Huber was a member of
the LGBT community. 3 The next day, Simoneaux informed O’Daniel that
Huber wanted to know for whom her husband worked, as Huber felt a
responsibility to report the Facebook post to his employer. Simoneaux also told
O’Daniel that Huber had taken the Facebook post personally and felt the post
wronged all members of the LGBT community, including herself. On or about
April 24, 2016, Huber texted O’Daniel and told her to be available for a phone
conference the following day. O’Daniel sent a text message to Simoneaux
saying she felt she was being discriminated against because she was
heterosexual.
      O’Daniel participated in the conference call with Huber and ISS
corporate counsel and was informed she must take a sensitivity/diversity
training course and could no longer recruit through social media. 4 She also
received a letter of reprimand in response to her post, which stated that
O’Daniel had had previous discussions regarding her job performance and
areas for improvement. 5        O’Daniel denies she had ever signed a single
complaint against her before the letter of reprimand, and Huber had never
before brought up issues with O’Daniel’s work performance. In fact, before the


      3   O’Daniel removed the reference to Huber’s sexual orientation from her proposed
second amended complaint. She also added information that the post was copied and shared
by Facebook users, that O’Daniel apologized and explained to Huber that the post was not
intended as an attack against the LGBT community generally, and that Huber still wanted
to fire O’Daniel immediately.

      4 O’Daniel’s proposed second amended complaint alleges these extra limitations on
recruitment were “unrealistic.”

      5 O’Daniel’s proposed second amended complaint added that she had not been
informed of any perceived problems with her job performance prior to receiving the letter.
                                            3
    Case: 18-30136      Document: 00514923409        Page: 4    Date Filed: 04/19/2019



                                    No. 18-30136

Facebook post, O’Daniel had a “great relationship” with Huber, as the two
regularly exchanged jokes and pictures by text. Huber had even sponsored
O’Daniel’s daughter’s softball team through PNP for two years. After the post,
Huber refused to engage with O’Daniel on a personal level.
         Several days after her post, O’Daniel was placed under the direct
supervision of Huber, who allegedly conspired with Simoneaux to create a
hostile work environment in the hope that O’Daniel would quit or be fired.
O’Daniel was given three dates in May on which she could take the sensitivity
training, and for various reasons, she was unable to complete the training on
those dates. On May 24, 2016, O’Daniel sent a text to Simoneaux that Huber’s
actions had “reached a harassing level.” 6 Huber was irate that O’Daniel had
not attended any of the three trainings, wanted her fired immediately, and
suggested to Simoneaux that he and O’Daniel were having an affair because
Simoneaux was fighting to keep her job. At the end of May, Huber sent new
rules that only applied to O’Daniel, including modifying her schedule to conflict
with her children’s schedules and putting her on a time clock.                O’Daniel
confronted Simoneaux that she had “finally reached breaking point” and that
she would be filing a formal complaint. 7 Simoneaux told O’Daniel not to file a
complaint and that he would inform Human Resources of the situation.
However, he never notified Human Resources about Huber’s alleged
discrimination and no investigations of the harassment or discrimination took
place.




         In her proposed second amended complaint, O’Daniel alleged instead that Huber’s
         6

actions “had risen to the level of sex-based harassment.”

         In her proposed second amended complaint, O’Daniel clarified that her formal
         7

complaint would include allegations that Huber “discriminated against her on the basis of
her sex, as a married, heterosexual female.”
                                           4
    Case: 18-30136      Document: 00514923409        Page: 5    Date Filed: 04/19/2019



                                    No. 18-30136

      Over the next couple of weeks, O’Daniel received an email reprimand
from Simoneaux stating wrongly that she was not doing her job properly. She
also received hints that PNP’s Louisiana office may need to downsize and make
cuts to personnel. Around June 8, O’Daniel told the Defendants in writing that
she was being subjected to discrimination and harassment and she planned on
filing a formal complaint. About a week later, Simoneaux told O’Daniel that
the next week would be her last at PNP. When, on June 21, Huber found out
that O’Daniel was still employed with PNP, she informed Simoneaux that she
was shutting down O’Daniel’s email at noon. O’Daniel’s separation notice
stated she was “fired due to unsatisfactory job performance.” However, when
O’Daniel filed for unemployment benefits and challenged their denial due to
employee misconduct, PNP did not participate in the scheduled hearing and
“Louisiana workforce” eventually ruled in favor of O’Daniel. O’Daniel filed a
complaint with the Equal Employment Opportunity Commission (“EEOC”) on
December 20, 2016, and received her right to sue letter shortly afterward.
      O’Daniel alleges Huber is no longer with PNP after being investigated
for dishonesty involving financial records. She also alleges that the current
human resources manager at PNP made several Facebook posts that included
profanity, including one towards a PNP employee who subsequently quit. But
the manager never received a reprimand. 8 O’Daniel does not mention the
sexual orientation of the new human resources manager.
      O’Daniel filed her initial complaint pro se, alleging violations of multiple
anti-discrimination laws, wrongful termination, and intentional infliction of
severe emotion distress. A first amended complaint then updated her causes
of action to reflect discrimination claims under Title VII of the Civil Rights Act,


      8  O’Daniel’s proposed second amended complaint removes reference to all the
instances of the new human resources director’s Facebook posts except the one directed at
the PNP employee.
                                           5
    Case: 18-30136    Document: 00514923409      Page: 6   Date Filed: 04/19/2019



                                 No. 18-30136

42 U.S.C. § 2000e et seq., and various Louisiana statutes. After O’Daniel filed
her first amended complaint, Defendants moved to dismiss.             Before her
response to the motion to dismiss was due, O’Daniel obtained counsel who
moved to amend her complaint and responded to Defendants’ motion. The
parties briefed the issues and the district court analyzed and resolved both
motions together, granting Appellants’ motion to dismiss and denying
O’Daniel’s motion for leave to amend. O’Daniel appeals the district court’s
resolution of both motions.
      II.    STANDARD OF REVIEW
      This court reviews a district court’s decision to dismiss under
Rule 12(b)(6) de novo. Vaughan v. Anderson Reg’l Med. Ctr., 849 F.3d 588, 590
(5th Cir.), cert. denied, 138 S. Ct. 101 (2017). We accept all well-pleaded facts
in the complaint as true and view the facts in the light most favorable to the
plaintiff. Id. “However, those facts, ‘taken as true, [must] state a claim that
is plausible on its face.’” Bowlby v. City of Aberdeen, Miss., 681 F.3d 215, 219
(5th Cir. 2012) (quoting Amacker v. Renaissance Asset Mgmt. LLC,
657 F.3d 252, 254 (5th Cir. 2011)). “A claim has facial plausibility when the
plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.” Ashcroft v.
Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949 (2009) (citing Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 556, 127 S. Ct. 1955, 1965 (2007)).
      III.   DISCUSSION
      At issue in this appeal are the plaintiff’s claims for Title VII retaliation
and Louisiana constitutional violations. We discuss each in turn. Although
the plaintiff’s allegations and briefing are somewhat ambiguous, she does not
brief adequately that she was dismissed because of her sexual orientation, and



                                        6
     Case: 18-30136       Document: 00514923409          Page: 7     Date Filed: 04/19/2019



                                       No. 18-30136

any such claim is waived. See Mullins v. TestAmerica, Inc., 564 F.3d 386,
407 n.9, 417 (5th Cir. 2009).
              A.     Title VII Retaliation Claim
       O’Daniel argues the district court erred in dismissing her claim for
retaliation under Title VII for several reasons. First, she contends the district
court erred in finding that Title VII does not protect against discrimination on
the basis of sexual orientation. Second, even if Title VII does not prohibit
sexual orientation discrimination, the district court erred in finding that she
could not have reasonably believed discrimination on the basis of sexual
orientation was a prohibited practice. Third, O’Daniel takes issue with the
district court’s determination that, even if sexual orientation is a protected
class and/or O’Daniel reasonably believed it to be so, she failed to state a claim
for retaliation under Title VII. Because her first two arguments fail as a
matter of law, we need not reach the third contention.
       The EEOC submitted an amicus curiae brief, as did the American Civil
Liberties Union Foundation and several other organizations, asserting that
Title VII ought to encompass sexual orientation as a protected class. 9 Amici
further urge that whether or not Fifth Circuit precedent recognizes a claim for
discrimination on the basis of sexual orientation under Title VII, in the spring
of 2016 when O’Daniel stated she would file an EEOC complaint, O’Daniel
could have reasonably believed sexual orientation discrimination was
prohibited by Title VII. 10


       9See Baldwin v. Foxx, EEOC App. No. 0120133080, 2015 WL 4397641 (EEOC July 15,
2015)(EEOC administratively declaring that Title VII prohibits “sex” discrimination based
on sexual orientation.

       10 O’Daniel also challenges the district court’s denial of her motion for leave to amend
her complaint. She claims that because her first two complaints were filed pro se, she should
have been given the benefit of filing a complaint drafted by competent legal counsel. While
the district court denied leave to amend, it explicitly considered O’Daniel’s proposed second
                                              7
     Case: 18-30136       Document: 00514923409         Page: 8     Date Filed: 04/19/2019



                                       No. 18-30136

       O’Daniel claims in essence that she was retaliated against because she
“opposed” discrimination perpetrated against her on the basis of her
heterosexual orientation. The propositions she and the amici advocate would
require us to press beyond limits firmly established in the statute and our case
law. Therefore, regardless of the “evolution” in other courts’ decisions or the
parties’ preferred policy positions, we affirm the magistrate judge’s
straightforward approach.
       Title VII outlaws employment discrimination based on “race, color,
religion,   sex,   or   national     origin.”      42 U.S.C. § 2000e-2(a)(1).          “Sex”
discrimination has been held to encompass discrimination based on sexual
harassment or sexual stereotyping. See, e.g., Harris v. Forklift Sys., Inc.,
510 U.S. 17, 114 S. Ct. 367 (1993); Price Waterhouse v. Hopkins, 490 U.S. 228,
109 S. Ct. 1775 (1989); EEOC v. Boh Bros. Const. Co., 731 F.3d 444 (5th Cir.
2013) (en banc).        But “Title VII in plain terms does not cover ‘sexual
orientation.’” Brandon v. Sage Corp., 808 F.3d 266, 270 n.2 (5th Cir. 2015); see
also Wittmer v. Phillips 66 Co., 915 F.3d 328, 330 (5th Cir. 2019); Blum v. Gulf
Oil Corp., 597 F.2d 936, 938 (5th Cir. 1979) (per curiam) (“Discharge for
homosexuality is not prohibited by Title VII . . . .”). 11           Other circuits have
recognized the Fifth Circuit’s unequivocal stance barring Title VII coverage of


amended complaint in declaring the amendment would be futile. As a result, O’Daniel did
in fact receive the benefit of a counseled complaint─the district court simply found that the
counseled complaint also failed to state a claim upon which relief could be granted. We apply
the same standard to the motion to amend as in reviewing the district court’s decision on a
motion to dismiss. See Whitley v. Hanna, 726 F.3d 631, 638 (5th Cir. 2013) (applying de novo
standard identical in practice to standard used for reviewing motion to dismiss for failure to
state a claim). And footnotes to this opinion indicate the minor changes effected by the
proposed amendment. For the same reasons stated above, the district court properly denied
O’Daniel leave to amend.

       11 See also Stewart v. BrownGreer, P.L.C., 655 F. App’x. 1029, 1031 n.3 (5th Cir. 2016)
(per curiam), which despite its being a nonprecedential, unpublished opinion is cited here to
reflect the consistency of our decisions.
                                              8
    Case: 18-30136    Document: 00514923409     Page: 9   Date Filed: 04/19/2019



                                 No. 18-30136

“sexual orientation” as a protected class. See, e.g., Evans v. Georgia Reg’l
Hosp., 850 F.3d 1248, 1255–57 (11th Cir. 2017) (citing decisions). Declining to
consider the statute to cover a category of people not squarely identified by
Congress in 1964 or even linguistically encompassed today by the applicable
language, see Judge Ho’s concurrence in Wittmer, 915 F.3d at 333–41, is thus
a matter of precedent, otherwise known as our rule of orderliness. Because the
law in this circuit is clear, we cannot accept O’Daniel’s or the amici’s
suggestions that this panel either overrule the precedents or assume arguendo
that the “trend” has upended them.
      Title VII prohibits an employer from retaliating against an employee
who engages in protected activity by “oppos[ing] any practice made an
unlawful employment practice by this subchapter . . . .” 42 U.S.C. § 2000e-3(a)
(the “opposition” clause, EEOC v. Rite-Way Serv., Inc, 819 F.3d 235, 239 (5th
Cir. 2016)). The threshold criterion for relief under this provision is a showing
that the plaintiff “participated in an activity protected under the statute.”
Feist v. La., 730 F.3d 450, 454 (5th Cir. 2013); see also Fifth Circuit Pattern
Jury Instruction 11.5 (Civil Cases). As this court has explained, “the relevant
question . . . is not whether a formal accusation of discrimination is made but
whether the employee’s communications to the employer sufficiently convey
the employee’s reasonable concerns that the employer has acted or is acting in
an unlawful discriminatory manner.”         Yount v. S&A Restaurant Corp.,
226 F.3d 641 (Table), 2000 WL 1029010, at *3 (5th Cir. 2000) (per curiam)
(internal quotation marks, citation, and emphases omitted).         There is no
dispute here that O’Daniel advised Huber and Simoneaux on several occasions
of her intent to file some kind of discrimination complaint against PNP for the




                                       9
    Case: 18-30136       Document: 00514923409         Page: 10     Date Filed: 04/19/2019



                                      No. 18-30136

treatment meted out on her. 12 But her allegations of protected conduct had to
be “reasonable,” that is, undergirded by charges that were, or reasonably
appeared to be violative of Title VII.            In the face of our unbroken and
unequivocal precedents, it is not “reasonable” in the Fifth Circuit to infer that
Title VII embraces an entirely new category of persons protected for their
sexual orientation.
       This court has generously interpreted the scope of the “opposition” basis
for retaliation. See, e.g., EEOC v. Rite-Way Serv., Inc., 819 F.3d 235 (5th Cir.
2016). In Rite-Way, for instance, the court determined that a plaintiff might
have been disciplined for her “opposition” to workplace sexual harassment of
another female employee by a male supervisor. In so doing, we recognized that
as to claims of sexual harassment, there is a “gray area between actual
violation and perceived violation” in which a reasonable but mistaken belief
may be held. Id. at 242. The court went on to explain that the nature of the
comments, conduct, context and extrinsic features at the workplace all play a
role in assessing actionable sexual harassment. Id. at 243–44. 13
       Here, however, the question is not the potential scope of “sex
harassment” prohibited by Title VII for over thirty years, it is the exclusion
altogether of “sexual orientation” from the term “sex” in the statute. O’Daniel’s
and the amici’s arguments claim it is “reasonable” to assume that the law is
not what it is. In fact, as PNP acutely observes, they claim it is “reasonable”



       12 That she pursued an EEOC complaint after being fired is irrelevant to a claim of
retaliation while still employed by PNP.

       13This reasonable-belief interpretation has not been free from criticism. This court
has recognized that its approach “is in tension with the plain text of the statute, which
appears to require that the employer’s practice actually be unlawful under Title VII.” Royal
v. CCC & R Tres Arboles, L.L.C., 736 F.3d 396, 401 n.2 (5th Cir. 2013). If this court were to
reconsider en banc its longstanding interpretation of “sex,” it should also reconsider the
reasonable-belief approach to retaliation.
                                             10
    Case: 18-30136    Document: 00514923409      Page: 11   Date Filed: 04/19/2019



                                  No. 18-30136

for O’Daniel to be knowledgeable about the “uncertain” state of federal law
throughout the circuit courts about the coverage of sexual orientation in
Title VII, but ignorant about what this court has held. Those positions are
untenable. A court could not award damages for Title VII “retaliation” on a
plaintiff’s claim that he reasonably “opposed” nepotism, unfair though the
nepotism might be, if the nepotism had nothing to do with the statutorily
protected classes. EEOC elsewhere admitted this condition of a retaliation
claim:
      [T]he EEOC recognizes that the opposed conduct must have
      something to do with Title VII in order to support a retaliation
      claim. We do not understand it to be arguing, for example, that an
      employee who believes she was fired for making statements about
      accounting fraud in response to an internal investigation would be
      able to bring a Title VII retaliation case.

Rite-Way, 819 F.3d at 242. The scope of this provision, in sum, is dictated by
the scope of Title VII’s prohibitions, not by freestanding conceptions of
“retaliation” or “opposition.”     Title VII protects an employee only from
“retaliation for complaining about the types of discrimination it prohibits.”
Miller v. Am. Family Mut. Ins. Co., 203 F.3d 997, 1007 (7th Cir. 2000).
O’Daniel’s retaliation claim fails as a matter of law.
            B.     Freedom of Expression Claim under
                   Louisiana Constitution Article 1, Section 7

      The district court dismissed O’Daniel’s freedom of expression claim on
the ground that none of the Defendants were state actors and therefore they
were not covered by the restrictions of Article 1, § 7 of the Louisiana
constitution. Article 1, § 7 states:
      No law shall curtail or restrain the freedom of speech or of the
      press. Every person may speak, write, and publish his sentiments
      on any subject, but is responsible for abuse of that freedom.

                                       11
    Case: 18-30136       Document: 00514923409          Page: 12     Date Filed: 04/19/2019



                                       No. 18-30136

La. Const. Ann. Art. I, § 7. The Louisiana Supreme Court has said that the
state constitution’s guarantee of freedom of expression “was designed to serve
the same purpose and provides at least coextensive protection” as the First
Amendment. State v. Franzone, 384 So. 2d 409, 411 (La. 1980). “The most
basic of those [First Amendment] principles is this: ‘[A]s a general matter, . . .
government has no power to restrict expression because of its message, its
ideas, its subject matter, or its content.’” Brown v. Entm’t Merchants Ass’n,
564 U.S. 786, 790–91, 131 S. Ct. 2729, 2733 (2011) (quoting Ashcroft v.
American Civil Liberties Union, 535 U.S. 564, 573, 122 S. Ct. 1700, 1707
(2002)) (emphasis added).
       O’Daniel attempts to side-step this limitation by arguing that it is
“unsettled law” whether Article 1, § 7 covers conduct by private individuals or
entities. She cites one Louisiana court of appeals case that could possibly be
construed to support her assertion:            Wusthoff v. Bally’s Casino Lakeshore
Resort, Inc., 709 So. 2d 913 (La. App. 4 Cir. 1998). In Wusthoff, the court stated
in dicta, “An employee cannot be terminated because of race, sex, or religious
beliefs or because he/she exercised constitutionally protected rights such as
free speech.” Id. at 914. She suggests that this language, combined with
several cases stating that Article 1, § 7 may provide broader protection than
the First Amendment in certain instances (none of which are relevant to this
case), 14 somehow implies that a private employer might be liable for actions
taken based on an employee’s speech. O’Daniel’s argument is unpersuasive.



       14 See generally, Mashburn v. Collin, 355 So. 2d 879, 891–92 (La. 1977) (discussing
free speech and freedom of the press in the defamation context); Guidry v. Roberts, 335 So.
2d 438, 448 (La. 1976) (discussing protections against governmental power in the campaign
finance context); Jaubert v. Crowley Post-Signal, Inc., 375 So. 2d 1386, 1389–90 (La. 1979)
(discussing individuals’ right to privacy under Article 1, § 5 of the Louisiana constitution as
weighed against the freedom of the press); Ieyoub v. Ben Bagert for Atty. Gen. Committee,
Inc., 590 So. 2d 572, 573 (La. 1991) (Dennis, J., concurring) (stating the Louisiana
                                             12
    Case: 18-30136        Document: 00514923409          Page: 13      Date Filed: 04/19/2019



                                        No. 18-30136

       A more recent Louisiana Supreme Court case, as well as the language of
Article 1, § 7 itself, clearly controvert O’Daniel’s argument. In Quebedeaux,
the Louisiana Supreme Court held that an employer is generally “at liberty to
dismiss an employee at any time for any reason,” and “[a]side from the federal
and state statutory exceptions, there are no broad policy considerations
creating exceptions to employment at will and affecting relations between
employer and employee.” Quebedeaux v. Dow Chem. Co., 820 So. 2d 542, 545–
46 (La. 2002) (internal quotation marks and citations omitted). This language
does not expand the reach of Article 1, § 7 to private entities, and instead
focuses on the limited statutory exceptions to Louisiana’s at-will employment
framework. 15       While the Louisiana constitution may extend broader
protections for speech than the First Amendment, it does so only as to state
actors. O’Daniel’s complaint failed to state a claim for a violation of freedom
of expression under Article 1, § 7 of the Louisiana constitution. The court
correctly dismissed this claim and committed no error in refusing to permit
amendment on the basis of futility.
                                      CONCLUSION
       For the above-stated reasons, the judgment of dismissal is AFFIRMED.



constitution “affords an even more complete safeguard against such a prior restraint of
protected speech in a political campaign”) (emphasis added).

       15 The law review note cited by O’Daniel also does not strengthen her argument, and
even undermines it to some extent. See Mindy L. McNew, Moresi: Protecting Individual
Rights Through the Louisiana Constitution, 53 La. L. Rev. 1641 (1993). The note discusses
the Louisiana Supreme Court case of Moresi, and expounds upon the single phrase in Moresi
that Article 1, § 5 (not § 7) of the Louisiana constitution does not include the expression “no
law shall,” which “indicate[s] that its protections reach far beyond limiting only state action.”
Id. at 1651 (citing Moresi v. Dep’t of Wildlife & Fisheries, 567 So. 2d 1081, 1092 (La.1990)).
The note states: “It can be argued that the language ‘no law shall’ indicates restrictions on
the state. If such language is violated, the state is the focus of corrective measures.” Id. at
1650. Unfortunately for O’Daniel, Article 1, § 7 explicitly includes the language “no law
shall.”
                                              13
    Case: 18-30136      Document: 00514923409     Page: 14    Date Filed: 04/19/2019



                                   No. 18-30136
HAYNES, Circuit Judge, concurring in part and concurring in the judgment:

      I join Section III.B of the majority opinion, which addresses O’Daniel’s
claim under the Louisiana Constitution, in full.          I also concur with the
judgment of the majority opinion, which affirms the district court’s dismissal
of O’Daniel’s complaint under FED. R. CIV. P. 12(b)(6) for failure to state a
cognizable claim under Title VII. However, I would not reach the issues that
the majority opinion addresses in Section III.A. Instead, I would dismiss
O’Daniel’s complaint because even if all the factual allegations in her
complaint are accepted as true, there is no reasonable inference that she was
fired for any reason other than her Facebook post. See Ashcroft v. Iqbal, 556
U.S. 662, 686 (2009).
      O’Daniel’s complaint sets out a set of facts that demonstrate that her
post ultimately led to her dismissal, a point she admits. It also states the
Facebook post may have been in poor taste and politically incorrect. The
complaint further admits that she was friends with Huber until Huber learned
of the post. Other than her repeated statements that she was discriminated
against because of her sexual orientation as a heterosexual, she points to zero
facts supporting a conclusion that such was the case. See Grimes v. Tex. Dept.
of Mental Health and Mental Retardation, 102 F.3d 137, 140 (5th Cir. 1996)
(citing Grizzle v. Travelers Health Network, Inc., 14 F.3d 261, 268 (5th Cir.
1994)) (holding that an employee’s subjective belief that discrimination
occurred, by itself, is insufficient to support a jury verdict in plaintiff’s favor).
Thus, she has no facts to support a claim of such discrimination, even if it were
protected, and, in turn, no reasonable basis or belief to claim retaliation. Cf.




                                         14
    Case: 18-30136       Document: 00514923409         Page: 15     Date Filed: 04/19/2019



                                      No. 18-30136

Payne v. McLemore’s Wholesale & Retail Stores, 654 F.2d 1130, 1140 (5th Cir.
1981). 1
         The question is not whether people are entitled to disagree (rudely or
politely) about sensitive issues. The question is whether O’Daniel has stated
a claim under Title VII. Simply put, Title VII does not grant employees the
right to make online rants about gender identity with impunity. I would stop
there.




         1I agree with the majority opinion’s concern about the “reasonable belief” standard,
but it does not matter here: without any facts to support a discrimination claim there is
nothing to support a reasonable belief.
                                             15